DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 04/07/2021 directed towards the amended claims have been fully considered but they are moot in view of the new grounds of rejection presented herein.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 29 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 recites “a plurality of stackable reflectarrays coupled to the array of cells”. The limitation is indefinite because it is unclear whether the reflectarrays of the plurality of stackable reflectarrays seek antecedent basis from the reflectarray of claim 1 or whether they are a different, new or additional reflectarrays that do not require the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-6, 8, 21, 24 and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20090079645 A1 (hereinafter “Sotelo”).
Claim 1: Sotelo teaches a reflectarray antenna (e.g., see FIG. 4) for enhanced wireless applications, the reflectarray antenna comprising: a ground conductive plane (e.g., see 230 in FIG. 2; see 814 in FIG. 8; Para. 22): a dielectric substrate (e.g., see 210 in FIG. 2; see 816/810 in FIG. 8) coupled to the ground conductive plane (as shown); and a patterned conductive plane (e.g., see plane of 420 and 430 in FIG. 4) coupled to the dielectric substrate and comprising an array of cells in a predetermined arrangement configured to generate an antenna gain (e.g., see 250 in FIG. 2; see Para. 18, 24, 26), wherein a first cell in the array of cells comprises a rectangular reflector 
Claim 2: Sotelo teaches the reflectarray antenna of claim 1, wherein the antenna gain represents a passive constructive behavior of RF return beams emitted by the array of cells (e.g., as shown in FIG. 2; wherein the reflectarray is constructive because it is made to reflect the signal with the highest predetermined gain, e.g., see MPEP §§ 2112.01, 2114).
Claim 4: Sotelo teaches the reflectarray of claim 1, wherein the rectangular reflector element has dimensions different from dimensions of the first cell (wherein the dimensions of the first cell is defined to be slightly larger bordering the rectangular reflector element and thus different than the dimensions of the reflector element), and wherein the dimensions of the rectangular reflector element are in the sub-wavelength range (e.g., see Para. 20).
Claim 5: Sotelo teaches the reflectarray of claim 1, wherein the first cell has a first shape and the second cell has a second shape different from the first shape (wherein the border of 420 and 430 have different shapes).
Claim 6: Sotelo teaches the reflectarray antenna of claim 5, wherein the first shape comprises one of rectangular shape (wherein the border of 430 is also a 
Claim 8: Sotelo teaches the reflectarray of claim 1, wherein the rectangular reflector element and the dipole reflector element each comprise a meta-structure (MTS) reflector element (wherein the reflectarray is for millimeter wave radiation and the reflector elements are significantly smaller than a wavelength and perform active beam redirection, e.g., see Para. 3, 5, 20, 28).
Claim 21: Sotelo teaches the reflectarray antenna of claim 1, wherein the array of cells further comprises a third cell, the third cell comprising a second rectangular reflector element that has dimensions different from dimensions of the rectangular reflector element of the first cell (wherein additional rectangular reflector elements are varied in dimensions across the reflectarray thus having different dimensions, e.g., see Para. 32, i.e., FIG. 1 and its discussion being relevant for variable dimensions across reflectarray).
Claim 24: Sotelo teaches the reflectarray antenna of claim 1, further comprising: a mounting plane coupled to a first surface of the ground conductive plane (e.g., a plane directly below the bottom surface of the ground conductive plane), the ground conductive plane having a second surface coupled to the dielectric substrate (e.g., a top surface of the ground conductive plane coupled to the dielectric substrate as shown).
Claim 28: Sotelo teaches the reflectarray of claim 1, wherein the patterned conductive plane comprises a plurality of subarrays configured to redirect the received RF signal in respective ones of a plurality of directions (e.g., see FIGS. 2, 9, see FIGS. .

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 34 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20200091613 A1 (hereinafter “David”).
Claim 34: David teaches a reflectarray antenna (e.g., see 1 in FIGS. 3), comprising: a dielectric substrate (e.g., dielectric substrate of RF tiles 3/cells 4, e.g., see FIG. 11, see Paras. 88-89); and a patterned conductive plane (e.g., copper layer plane of RF tiles 3/cells 4 in FIG. 4-6, Id.) coupled to the dielectric substrate and comprising an array of cells in a predetermined configuration to generate an antenna gain (i.e., the system being a reflectarray), wherein a first cell in the array of cells comprises a rectangular reflector element (e.g., see rectangular reflector elements in FIGS 4-5) and a second cell in the array of cells comprises a dot reflector element (e.g., see dot in center element of FIG. 4), and wherein each cell in the array of cells is configured to receive a radio frequency (RF) signal and to generate an RF return beam and reflect the RF signal along a predetermined direction (e.g., see Para. 13).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sotelo in view of US 20070268192 A1 (hereinafter “Legay”).
Claim 35: Sotelo teaches a reflectarray antenna (e.g., see FIG. 4), comprising: wherein the reflectarray antenna comprises: a dielectric substrate (e.g., see 210 in FIG. 2; see 816/810 in FIG. 8); and a patterned conductive plane (e.g., see plane of 420 and 430 in FIG. 4) coupled to the dielectric substrate and comprising an array of cells in a predetermined arrangement configured to generate an antenna gain (e.g., see 250 in FIG. 2; see Para. 18, 24, 26), wherein a first cell in the array of cells comprises a rectangular reflector element (e.g., see 430, see Para. 30-31) and a second cell in the array of cells comprises a dipole reflector element (e.g., see 420), and wherein each cell in the array of cells is configured to receive a radio frequency (RF) signal and to generate an RF return beam and reflect the RF signal along a predetermined direction (e.g., see FIG. 2; see Para. 18, 24, 26).
Sotelo does not teach the reflectarray is stackable; the reflectarray is among a plurality of reflectarray antenna disposed in a stack configuration. 
However Legay teaches a stackable reflectarray antenna (e.g. see FIG. 1), comprising: a plurality of reflectarray antennas (e.g., see RR1, RR2, RR3) disposed in a Id.).
Before the effective filing date of the invention, it would have been obvious to a skilled artisan to form the reflectarray antenna of Sotelo in a configuration of a plurality of stackable reflectarrays as taught by Legay in order to allow the antenna system to have multiple reflectarrays that can change or vary the reflected antenna pattern for variability and additional degrees of freedom in the antenna system.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sotelo.
Claim 3: Sotelo does not explicitly teach the reflectarray antenna of claim 1, wherein the predetermined configuration is based on a link budget determination.
However the Examiner takes Official/Judicial Notice that a configuration of an antenna that is based on a link budget determination is ‘old and well-known’ in the art. Before the effective filing date of the invention, it would have been obvious to a skilled artisan to form the reflectarray antenna wherein the predetermined configuration is based on a link budget determination in order to form the predetermined custom .

Claim 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sotelo in view of US 6222503 B1 (hereinafter “Gietema”).
	Claim 22-23: Sotelo does not teach the reflectarray antenna of claim 1, further comprising a removable cover that is non-permanently coupled to the patterned conductive plane, wherein the removable cover includes content on an outer surface of the cover, the content comprising one or more of a message associated with a roadway navigation or an advertisement.
	However Gietema teaches antenna array (2,3, e.g., see FIG. 4A-4B) with removable cover (1, 22) that can conceal antenna arrays (e.g., see Col. 13, Lns. 1-53) including an outer surface that includes billboards or road signs (e.g., see Claim 10; see Col. 4, Lns. 45-60).
	Before the effective filing date of the invention, it would have been obvious to a skilled artisan to form the array within a removable cover that is non-permanently coupled to the patterned conductive layer, wherein the removable cover includes content on an outer surface of the cover, the content comprising one or more of a message associated with roadway navigation or an advertisement as taught by Gietema in order to conceal and protect the antenna array while utilizing it for other purposes such as a billboard or road sign (as taught by Gietema).

25-26 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sotelo in view of US 8059048 B2 (hereinafter “Felstead”).
	Claim 25: Sotelo does not explicitly teach a rotation unit coupled to the mounting plane and configured to adjust an orientation of the reflectarray antenna in one or more directions.
	However Felstead teaches a rotation unit (e.g., see rotation unit in FIGS. 8-9 with motors for rotation in azimuth, elevation and cross elevation, for “dish or flat reflectarray” as labeled in Figure) coupled to a mounting plane (of the dish or flat reflectarray 87) and configured to adjust an orientation of the reflectarray antenna in one or more direction.
	Before the effective filing date of the invention, it would have been obvious to a skilled artisan to further utilize a rotation unit coupled to a mounting plane coupled to the bottom of the reflectarray and configured to adjust an orientation of the reflectarray antenna in one or more directions as taught by Felstead in order to allow variability in the direction the reflectarray is utilized, e.g., in the azimuth, elevation and cross-elevation as taught by Felstead.
	Claim 26: Sotelo does not teach the reflectarray antenna of claim 25, wherein the rotation unit is powered and controlled by a control circuit coupled to the rotation unit or by a solar cell coupled to the rotation unit.
	However Felstead further teaches the rotation unit is powered and controlled by a control circuit coupled to the rotation unit (e.g., see 81, 82, 84 in FIGS. 8-9).
	Before the effective filing date of the invention, it would have been obvious to a skilled artisan to utilize a control circuit coupled to the rotation unit as taught by Felstead 
	Claim 30: the modified invention of Sotelo as modified in the claims 25 rejection is such that it teaches wherein the mounting plane is non-permanently fastened to a surface (of the rotation unit, e.g., upper plate 18, wedge 12 and/or standoff in FIGS. 4-9) via one or more fasteners (e.g., see Col. 5, Lns. 1-5 of Felstead) for the same reasons as the claim 25 rejection.

Claim 27 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sotelo in view of US 20180166781 A1 (hereinafter “Synder”).
	Claim 27: Sotelo does not explicitly teach the reflectarray antenna of claim 1, wherein each of the patterned conductive plane, the ground conductive plane and the dielectric substrate includes a bendable printed circuit board material that allows the reflectarray antenna to conform its shape to a non-planar surface when mounted to the non-planar surface.
	However Snyder teaches a reflectarray antenna comprising reflectarray tiles (108, 208, 208A, e.g., see FIGS. 1-3) includes a bendable printed circuit board material and frame elements (e.g., see 108A in FIG. 3) which conforms to a non-planar mounting surface such as an exterior surface of an airplane (e.g., see Para. 48; e.g., see FIGS. 9-10).
	Before the effective filing date of the invention, it would have been obvious to a skilled artisan to form each of the patterned conductive layer, the ground conductive plane and the dielectric substrate of Sotelo includes a bendable printed circuit board 
	Claim 29: Sotelo does not explicitly teach the reflectarray antenna of claim 1, further comprising a plurality of stackable reflectarrays coupled to the array of cells. 
	However Snyder teaches a reflectarray antenna comprising a plurality of stackable reflectarrays coupled to the array of cells (e.g., see stacked layer of reflectarray tiles 208 FIG. 8B, Para. 81).
	Before the effective filing date of the invention, it would have been obvious to a skilled artisan to implement the plurality of stackable reflectarrays coupled to the array of cells as taught by Snyder in order to arrange additional reflectarrays having various, different properties of reflection for different applications and situations thereby creating a more adaptable reflectarray.

Claim 29 is/are alternatively and/or additionally rejected under 35 U.S.C. 103 as being unpatentable over Sotelo in view of Legay.
Claim 29: Sotelo does not teach the reflectarray of claim 1, further comprising: a plurality of stackable reflectarrays coupled to the array of cells.
However Legay teaches a stackable reflectarray antenna (e.g. see FIG. 1), comprising: a plurality of reflectarray antennas (e.g., see RR1, RR2, RR3) disposed in a stack configuration (e.g., see FIG. 1, Para. 78), wherein each reflectarray antenna in the plurality of reflectarray antennas comprises: a dielectric substrate (e.g., see SB in FIGS. Id.).
Before the effective filing date of the invention, it would have been obvious to a skilled artisan to form the reflectarray antenna of Sotelo in a configuration of a plurality of stackable reflectarrays as taught by Legay in order to allow the antenna system to have multiple reflectarrays that can change or vary the reflected antenna pattern for variability and additional degrees of freedom in the antenna system.

Allowable Subject Matter
Claim 33 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAL PATEL whose telephone number is (571)270-7443.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/A.P/           Examiner, Art Unit 2845                                                                                                                                                                                             
/ANDREA LINDGREN BALTZELL/           Primary Examiner, Art Unit 2845